     Case 18-01501-MBK           Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44    Desc Main
                                           Document     Page 1 of 20



FOR PUBLICATION

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)




  VERONICA D. FRENCH,
            Debtor.                                          Case No. 18-24468 (MBK)


 VERONICA D. FRENCH,                                         Adv. Pro. No. 18-01501 (MBK)

                Plaintiff,                                   Chapter 13

        v.                                                   Hearing Date: August 6, 2020
 FEDERAL HOME LOAN MORTGAGE
 CORPORATION,

                Defendant.




      Joseph M. Pinto, Esq.
      Polino & Pinto, P.C.
      Moorestown Times Square
      720 E. Main St., Suite 1C
      Moorestown, NJ 08057
      Counsel for Plaintiff Veronica D. French


      Betsy Ann Rosenbloom, Esq.                          Ethan R. Buttner, Esq.
      Williams, Caliri, Miller & Otley, P.C.              Reed Smith, LLP
      1428 Route 23                                       136 Main Street
      PO Box 995                                          Suite 250
      Wayne, NJ 07470                                     Princeton, NJ 08540
      Counsel for Defendant                               Counsel for Defendant
      Federal Home Loan Mortgage Corporation              Federal Home Loan Mortgage Corporation




                                                      1
Case 18-01501-MBK         Doc 45    Filed 08/28/20 Entered 08/28/20 13:14:44            Desc Main
                                   Document     Page 2 of 20




                                   MEMORANDUM OPINION
       This matter comes before the Court on a Motion for Reconsideration of Motion to Dismiss,

and Other Relief (“Motion”) (ECF No. 37) filed by Defendant Federal Home Loan Mortgage

Corporation (“FHLMC” or “Defendant”). Plaintiff-Debtor, Veronica French, (“Debtor”) filed an

Opposition (ECF No. 38) and the Defendant Submitted a Reply (ECF No. 44). The Court has

reviewed the parties’ submissions and has considered fully the arguments presented during oral

argument on August 6, 2020. For the reasons set forth below, the Defendant’s Motion will be

DENIED. However, the Court determines that it is without subject matter jurisdiction to consider

the Debtor’s claims; therefore, the Complaint will be dismissed without prejudice. The parties are

granted stay relief to pursue their respective rights in other appropriate forums.

I.     Background

       The factual background and procedural history of this matter are well known to the parties

and will not be repeated in detail here. In relevant part, the Debtor purchased the property located

at 2 Grant Court, Columbus, New Jersey 08022 (the “Property”) as new construction in 2000 for

$226,766.89. Her purchase was financed with a $155,550.00 purchase money mortgage which,

after a series of assignments, was held by Bank of New York. Debtor defaulted on her mortgage

in 2002. The lender obtained a judgment of foreclosure in 2003, but did not proceed to sheriff’s

sale. The lender then brought a second foreclosure action in 2004, which concluded in a second

uncontested foreclosure judgment against the Debtor in 2004.

       The Debtor states that prior to a sheriff’s sale in connection with the second foreclosure

judgment, she consulted a financial firm, JP Global Property Management (“Global”) in an attempt



                                                  2
Case 18-01501-MBK             Doc 45      Filed 08/28/20 Entered 08/28/20 13:14:44                       Desc Main
                                         Document     Page 3 of 20



to save her home. As a result of her dealings with Global, title to the Property was transferred to

an individual named Mary Ann Sorvino (“Sorvino”), an agent of Global, for stated consideration

of $370,000.00. The Debtor maintains that this transfer was accomplished by way of a forged

deed and without the Debtor’s knowledge. Sorvino then executed a mortgage to Argent Mortgage

Co., LLC in the amount of $296,000.00 (the “Argent Mortgage”) and used the proceeds to satisfy

the foreclosure judgment held by Bank of New York. The Debtor was permitted to remain in the

Property and—for some period of time—made payments to Global which she alleges were for

principal, interest, taxes and insurance.

         On October 15, 2007, Sorvino executed a deed transferring the Property to another agent

of Global, an individual named Vincent LaTorre (“LaTorre”). LaTorre then gave a mortgage on

the Property to Wells Fargo Bank, N.A. in the amount of $375,250.00 (the “Wells Fargo

mortgage”). The Complaint alleges that the Argent mortgage was paid off and discharged of

record on October 31, 2006. 1 LaTorre defaulted on the Wells Fargo mortgage and Wells Fargo

commenced a foreclosure action in 2008.

         On October 15, 2008, the New Jersey Attorney General filed a complaint against, among

others, Global, Sorvino, and LaTorre alleging they were involved in an illegal foreclosure rescue

scheme. The Debtor was identified as an injured party. On April 2, 2009, the New Jersey Attorney

General sent a letter to foreclosure counsel for Wells Fargo informing them of the consumer fraud


1
 It is unclear to the Court whether the 2006 date is a typo. It would make logical sense that the Argent mortgage
would have been paid off after LaTorre obtained the Wells Fargo loan in 2007. The Court was unable to locate the
supporting documentation related to the pay-off of the Argent mortgage, which is identified as “Exhibit G” in the
Debtor’s brief. Debtor’s Brief in Opp’n at 25 ¶ 17, ECF No. 38. Moreover, in the “Table of Contents for Exhibits,”
Exhibit G is described simply as the deed from Sorvino to LaTorre. Id. at 48. In any event, it is undisputed that the
Argent mortgage was satisfied, and the precise date of satisfaction is immaterial to resolution of this matter.



                                                          3
Case 18-01501-MBK         Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44               Desc Main
                                    Document     Page 4 of 20



action and advising, on the Debtor’s behalf, that the Debtor was living in the Property and wished

to continue to do so. It is undisputed that Wells Fargo did not amend its foreclosure complaint to

name the Debtor as a party in interest; nor did the Debtor attempt to contact Wells Fargo to pursue

a resolution.

        Wells Fargo continued its foreclosure action and obtained a final judgment of foreclosure

against LaTorre on May 28, 2009. An amended final judgment was entered on August 3, 2015, in

the amount of $405,525.04. Wells Fargo was the successful bidder at a sheriff’s sale in March

2016 and the bid was assigned to the Defendant. The Defendant commenced an action seeking to

evict the Debtor in October of 2016. At that time, the Debtor retained an attorney and sought to

intervene in the foreclosure action and vacate the sheriff’s sale. On February 7, 2017, the Debtor’s

motion to intervene was denied and the parties were ordered to participate in mediation; however,

the parties failed to reach a settlement. The Debtor did not appeal the denial of her motion to

intervene. On May 25, 2018, the Debtor—through new counsel—sought an emergent order

staying her eviction and reopening mediation. The motion likewise was denied and the Debtor did

not appeal.

        On July 13, 2018, the Debtor filed the instant Complaint in the United States District Court

for the District of New Jersey, seeking to quiet title to the Property and seeking title to the Property

free and clear. Shortly thereafter, on July 19, 2018, the Debtor filed for bankruptcy under chapter

13. On October 2, 2018, the Complaint was referred to this Court and opened as an adversary

proceeding (Adv. Pro. No. 18-01501). In response to the Complaint, the Defendant filed a Motion

to Dismiss. After briefing and oral argument, this Court denied the Motion to Dismiss for reasons




                                                   4
Case 18-01501-MBK        Doc 45    Filed 08/28/20 Entered 08/28/20 13:14:44             Desc Main
                                  Document     Page 5 of 20



discussed on the record during the hearing on April 9, 2020. Order Denying Motion to Dismiss,

April 10, 2020, ECF No. 17. The Defendant filed an Answer and the case proceeded. With the

assistance of the Court, the parties engaged in settlement discussions; however, the negotiations

were unsuccessful. On July 24, 2020, the Defendant filed the instant Motion seeking

reconsideration of this Court’s April 10, 2020 Order denying the Defendant’s initial motion to

dismiss. The Defendant again seeks dismissal of the adversary proceeding based on theories of res

judicata, collateral estoppel, Rooker-Feldman, and abstention. The Motion alternatively seeks

summary judgment and stay relief.

II.    Discussion

       A. Motion for Reconsideration

       The Federal Rules of Bankruptcy Procedure do not recognize a “motion for

reconsideration.” Such a motion is not mentioned in the Federal Rules of Civil Procedure, nor is it

provided for in our Local Bankruptcy Rules. Nevertheless, this Court has previously determined

that it possesses the inherent power to reconsider its orders at any time before final judgment. See

In re Dots, LLC, 562 B.R. 286, 291 (Bankr. D.N.J. 2017) (collecting cases and discussing

bankruptcy court’s authority to reconsider its interlocutory orders at any time when it is consonant

with justice to do so); see also In re Kara Homes, Inc., No. 06-19626, 2019 WL 4897010, at *3

(Bankr. D.N.J. Oct. 3, 2019), adopted, No. 19-CV-17223, 2020 WL 3496958 (D.N.J. June 29,

2020). The Third Circuit has likewise reached this conclusion. In re Energy Future Holdings

Corp., 904 F.3d 298 (3d Cir. 2018), cert. denied sub nom. NextEra Energy, Inc. v. Elliott Assocs.,

L.P., 139 S. Ct. 1620, 203 L. Ed. 2d 898 (2019) (holding that while the bankruptcy rules do not




                                                 5
Case 18-01501-MBK        Doc 45    Filed 08/28/20 Entered 08/28/20 13:14:44             Desc Main
                                  Document     Page 6 of 20



expressly authorize motions for reconsideration, bankruptcy courts, like any other federal court,

possess inherent authority and such authority permits courts to reconsider prior interlocutory

orders at any point during which the litigation continues, as long as the court retains jurisdiction

over the case).

       The Court notes that, in support of its motion, the Defendant cites to Federal Rule of Civil

Procedure 59(e), which is made applicable to the bankruptcy court under Federal Rule of

Bankruptcy Procedure 9023. Rule 59 encompasses a Motion for a New Trial or to Alter or Amend

a Judgment and “the rule only applies to final judgments, not interlocutory orders.” Zitter v.

Petruccelli, No. 15-6488, 2017 WL 1837850, at *2 (D.N.J. May 8, 2017); see also In re Kara

Homes, Inc., 2019 WL 4897010, at *3. Here, the Court is tasked with reconsideration of an

interlocutory order; thus, Rule 59(e) does not apply. However, in discussing the appropriate

standard to be used by bankruptcy courts when exercising their inherent powers of reconsideration,

the Third Circuit has on at least one occasion approved use of the same standards governing

motions under Rule 59. See In re Energy Future Holdings Corp., 904 F.3d at 311 (approving of

the use of the Rule 59 standard in the context of an order approving a merger agreement and

accompanying termination fee provision). Thus, it may be appropriate for a court to exercise its

inherent power to reconsider an interlocutory order where there is: “(1) an intervening change in

the controlling law; (2) the availability of new evidence that was not available when the court

[made its initial decision]; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice.” FED. R. CIV. P. 59(e); see also In re Energy Future Holdings Corp., 904 F.3d

at 311; § 4478 Law of the Case, 18B Fed. Prac. & Proc. Juris. § 4478 (2d ed.) § 4478.1 Law of the




                                                 6
Case 18-01501-MBK         Doc 45    Filed 08/28/20 Entered 08/28/20 13:14:44            Desc Main
                                   Document     Page 7 of 20



Case—Trial Courts, 18B Fed. Prac. & Proc. Juris. § 4478.1 (2d ed.) (approving use of this standard

in a discussion on the court’s “necessary authority to correct itself”).

       In this case, the Court’s denial of the Defendant’s initial motion to dismiss was premised

on the Court’s concern that, at that time, it could not dismiss the Complaint based on abstention

doctrines, Rooker-Feldman, or estoppel when it was undisputed that the Debtor was not a party to

the underlying foreclosure action. See, e.g., Transcript of April 9, 2020 Hearing at 12, Lines 1-6,

(pg 14, Lines 18-20), (pg 20 Lines 8-13), ECF No. 20. In the present Motion, the Defendant

reiterates these arguments and, aside from reciting the standard for a motion for reconsideration,

fails to explain the precise basis for reconsideration of this Court’s initial determination—apart

from suggesting that the Court “may have [previously] misapprehended the facts of the case” in

denying the Defendants first motion to dismiss. Motion at 12, ECF No. 37.

       The Court’s concerns regarding the application of the Rooker-Feldman, res judicata, and

estoppel doctrines remains a bar to the requested relief. It is still undisputed that the Debtor was

not a party to the foreclosure proceeding and the Court is now more confident that the merits of

the Debtor’s allegations of forgery and her claims to the Property were not addressed in the state

court—which renders Rooker-Feldman, claim preclusion, and the estoppel doctrines inapplicable.

“The Rooker–Feldman doctrine “precludes lower federal courts from exercising appellate

jurisdiction over final state-court judgments.” Robinson v. New Jersey Mercer Cty. Vicinage-

Family Div., 514 F. App'x 146, 150 (3d Cir. 2013) (internal citations and quotations omitted); see

also, e.g., Davis v. Bank of Am., NA, No. 19-13515, 2020 WL 2764802, at *4 (D.N.J. May 27,

2020) (noting that under the Rooker-Feldman doctrine, lower federal courts lack subject matter




                                                  7
Case 18-01501-MBK         Doc 45    Filed 08/28/20 Entered 08/28/20 13:14:44               Desc Main
                                   Document     Page 8 of 20



jurisdiction to engage in appellate review of state court determinations). However, the Third

Circuit has clarified that the Rooker-Feldman Doctrine does not bar a district court from hearing a

plaintiff’s claims where the plaintiff was not a party to the state court action. See Marks v. Stinson,

19 F.3d 873, 885 n.11 (3d Cir. 1994).

       Likewise, “[r]es judicata, also known as claim preclusion, bars a party from initiating a

second suit against the same adversary based on the same ‘cause of action’ as the first suit” and

requires: (1) a final judgment on the merits in a prior suit involving (2) the same parties or their

privies, and (3) a subsequent suit based on the same cause of action. McLaughlin v. Bd. of Trustees

of Nat'l Elevator Indus. Health Benefit Plan, 686 F. App'x 118, 121 (3d Cir. 2017) (citing In re

Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008)). Here, there merits of the Debtor’s claims were not

addressed in the state court, she was not permitted to intervene as a party in the foreclosure

litigation, and the instant action seeks to resolve a title dispute—a cause of action distinct from

foreclosure.

       Finally, as to collateral estoppel, “New Jersey follows the usual rule that collateral estoppel

bars litigation of facts fully litigated and actually determined in a prior action, even one involving

a different claim or cause of action.” Farah v. Lasalle Bank Nat'l Ass'n as Tr. for WAMU Mortg.

Pass-Through Certificates Series 2006-AR7 Tr., No. 15-CV-2602, 2020 WL 2521278, at *14

(D.N.J. May 18, 2020) (citing Tarus v. Pine Hill, 189 N.J. 497, 520 (2007)). In order for the

collateral estoppel doctrine to apply, “[t]he issue must (1) be identical to the one previously

litigated; (2) have been actually litigated; (3) have been asserted in a case that went to judgment

on the merits; (4) have been essential to the prior judgment; (5) be asserted against the same party,




                                                  8
Case 18-01501-MBK         Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44               Desc Main
                                    Document     Page 9 of 20



or one in privity.” Id. (citing Twp. Of Middletown v. Simon, 193 N.J. 228, 236 (2008)). Here, the

Debtor was not a party to the underlying foreclosure action and the issues raised in her Complaint

regarding forgery and her interest in the Property have not been litigated in the state court and did

not result in a judgment on the merits.

       Although the Defendant frames the Complaint as an attempt to relitigate or improperly

collaterally attack the final judgment of foreclosure, New Jersey state law clarifies that a final

foreclosure judgment does not preclude a non-party to that foreclosure action from pursuing a civil

action to resolve a title dispute. See, e.g., Residential Mortg. Loan Tr. 2013-TT2 by U.S. Bank Nat'l

Ass'n v. Morgan Stanley Mortg. Capital, Inc., 457 N.J. Super. 237, 198 A.3d 1025, 1028 (App.

Div. 2018) (discussing N.J. STAT. ANN. § 46:18-13 and holding that res judicata did not bar quiet

title action); Suser v. Wachovia Mortg., FSB, 433 N.J. Super. 317, 78 A.3d 1014, 1018 (App. Div.

2013) (discussing N.J. STAT. ANN. 2A:62–1 and noting that one of its purposes is to permit a

landowner to sue for clarification of the validity or reach of her title in circumstances that otherwise

preclude a forum for the resolution of such a dispute). Therefore, there was no misapprehension

of the facts, and there is nothing before the Court which warrants reconsideration of its prior

determination that, on this record, Rooker-Feldman, res judicata, and estoppel do not preclude this

Court’s consideration of the Debtor’s claims.

       Likewise, the abstention doctrines cited by the Defendant do not apply to the circumstances

of this case. As an initial matter, this Court notes that in Sprint Commc'ns, Inc. v. Jacobs the

Supreme Court limited the scope of the Younger abstention doctrine and changed the test for its

applicability. 571 U.S. 69, 78, 134 S. Ct. 584, 591, 187 L. Ed. 2d 505 (2013); see also Hamilton




                                                   9
Case 18-01501-MBK        Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44             Desc Main
                                  Document      Page 10 of 20



v. Bromley, 862 F.3d 329, 337 (3d Cir. 2017) (examining Sprint). Thus, “Younger applies to only

‘three exceptional categories’ of proceedings: (1) ‘ongoing state criminal prosecutions’; (2)

‘certain civil enforcement proceedings’; and (3) ‘pending civil proceedings involving certain

orders uniquely in furtherance of the state courts’ ability to perform their judicial functions.’ ”

Malhan v. Sec'y United States Dep't of State, 938 F.3d 453, 462 (3d Cir. 2019) (quoting Sprint,

571 U.S. at 78–79, 134 S. Ct. 584 (citations and quotations omitted)). The matter presently before

this Court does not meet any of these descriptions. Further, in support of its Younger abstention

argument, the Defendant uses the incorrect test and cites to a pre-Sprint case: Downey v. Perrault,

Case No. 08-1018, 2009 WL 3030051, at *1 (D.N.J. Sept. 15, 2009). “While Courts in this District

had previously abstained where there were ongoing state foreclosure proceedings, . . . the Court

finds that Sprint changes the analysis significantly such that these cases are no longer persuasive.”

Chambers v. Wells Fargo Bank, N.A., No. CV 15-6976, 2016 WL 3533998, at *4 n.5 (D.N.J. June

28, 2016), aff'd, 726 F. App'x 886 (3d Cir. 2018) (rejecting Downey as unpersuasive).

       Pursuant to the Colorado River doctrine, a federal court may abstain, either by staying or

dismissing pending federal action, when there is parallel ongoing state court proceeding. See In re

Farzan, No. 19-29256, 2020 WL 2769046, at *8 (Bankr. D.N.J. May 27, 2020) (citing Colorado

River Water Conservation District v. United States, 424 U.S. 800, 96 S. Ct. 1236, 47 L.Ed.2d 483

(1976)). In this case, there is no ongoing state court action to quiet title and, as set forth above,

such an action is not precluded by the existence of a final judgment of foreclosure under New

Jersey law. Therefore, the Colorado River doctrine does not apply.




                                                 10
Case 18-01501-MBK         Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44             Desc Main
                                   Document      Page 11 of 20



       Finally, the Defendant seeks dismissal under the Entire Controversy Doctrine. Pursuant to

this doctrine, “a party cannot withhold part of a controversy for later litigation even when the

withheld component is a separate and independently cognizable cause of action.” In re Mullarkey,

536 F.3d 215, 229 (3d Cir. 2008). “As an equitable doctrine, its application is flexible, with a case-

by-case appreciation for fairness to the parties.” Id. With specific respect to foreclosures of

mortgages, the Third Circuit has said that the Entire Controversy Doctrine has a narrower

application and does not preclude “non-germane claims against the mortgagor or other persons

liable on the debt” except upon court order for good cause. Kajla v. U.S. Bank Nat'l Ass'n as Tr.

for Credit Suisse First Bos. MBS ARMT 2005-8, 806 F. App'x 101, 105 (3d Cir. 2020) (citing N.J.

Ct. R. 4:64-5 and discussing germane versus non-germane claims in the context of a foreclosure

action). In foreclosure proceedings, “germane claims are those arising out of the mortgage

transaction which is the subject matter of the foreclosure action.” In re Mullarkey, 536 F.3d at 230.

Here, the Debtor was not a party to the mortgage and her allegations of forgery are against a third

party who also is not a party to the mortgage and do not implicate the mortgage transaction which

is the subject of the foreclosure action. Accordingly, the Court is satisfied that the claims in the

Complaint are not germane to the foreclosure proceeding and are not precluded by the Entire

Controversy Doctrine.

       In light of the above, dismissal of the Complaint for the reasons set forth in the Defendant’s

Motion is not warranted. However, the parties’ arguments and the discussion during the hearing

on this Motion raise questions regarding this Court’s subject matter jurisdiction in general. Indeed,

a threshold question in any case is whether this Court has jurisdiction to grant the requested relief.




                                                 11
Case 18-01501-MBK              Doc 45      Filed 08/28/20 Entered 08/28/20 13:14:44                        Desc Main
                                         Document      Page 12 of 20



Although this issue was not specifically raised by the parties, the bankruptcy court, like all federal

courts, is obliged to raise sua sponte the issue of whether it has jurisdiction over any pending

matter. See, e.g., Grp. Against Smog & Pollution, Inc. v. Shenango Inc., 810 F.3d 116 (3d Cir.

2016) (stating that a court may raise jurisdictional issues sua sponte); In re Wilton Armetale, Inc.,

No. 16-16779 (JKF), 2019 WL 1150032, at *1 (Bankr. E.D. Pa. Mar. 11, 2019) (noting that a

federal court is obligated to determine whether it has subject matter jurisdiction before proceeding

to the merits of the case); In re: Green Field Energy Servs., Inc., 554 B.R. 315, 319 (Bankr. D.

Del. 2016) (“The obligation to examine subject matter jurisdiction exists even when there is no

objection.”) (citing Nuveen Mun. Trust v. Withum Smith Brown, P.C., 692 F.3d 283, 293 (3d Cir.

2012); Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.Ed.2d 1097 (2006));

In re Venuto, 343 B.R. 120, 125 (Bankr. E.D. Pa. 2006).

         In denying the Defendant’s initial motion to dismiss, this Court made an implicit finding

that it had subject matter jurisdiction to address the Complaint. 2 For the reasons explained below,

this Court now determines that it lacks subject matter jurisdiction to consider the merits of the

Debtor’s claims. See, e.g., In re Spree.Com Corp., 295 B.R. 762, 767 (Bankr. E.D. Pa. 2003)

(reevaluating prior finding of “related to” jurisdiction).




2
  The Court’s finding at that juncture was bottomed on the fact that the Debtor’s chapter 13 plan had not yet been
confirmed and it appeared that successful prosecution of the Adversary Proceeding was inextricably intertwined
with feasibility of the plan. Since then, however, the Court has confirmed the Debtor’s plan—which is not
dependent upon the success of the pending litigation—and the claims, along with all of the estate assets, have re-
vested in the Debtor. If there were subject matter jurisdiction at the outset, for the reasons explained infra, it no
longer exists.



                                                          12
Case 18-01501-MBK         Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44              Desc Main
                                   Document      Page 13 of 20



       B. Jurisdiction

       Pursuant to 28 U.S.C. § 1334 bankruptcy jurisdiction extends to four types matters: (1)

cases ‘under’ title 11; (2) proceedings “arising under” title 11; (3) proceedings “arising in” title

11; and (4) proceedings “related to” a case under Title 11. 28 U.S.C. §§ 1334(b), 157(a); Celotex

Corp. v. Edwards, 514 U.S. 300, 307, 115 S. Ct. 1493, 131 L.Ed.2d 403 (1995); In re G-I Holdings,

Inc., 580 B.R. 388, 423 (Bankr. D.N.J. 2018). “Matters ‘under’ title 11 simply refers to the

bankruptcy petition itself.” In re Rusciano, No. 15-32888, 2020 WL 111470, at *4 (Bankr. D.N.J.

Jan. 8, 2020) (citing Stoe v. Flaherty, 436 F.3d 209, 216 (3d Cir. 2006)).

       [A] case “arises under” title 11 if it invokes a substantive right provided by title 11.
       Proceedings “arise in” a bankruptcy case, if they have no existence outside of the
       bankruptcy. Finally, a proceeding is “related to” a bankruptcy case if the outcome
       of that proceeding could conceivably have any effect on the estate being
       administered in bankruptcy.

       In re G-I Holdings, Inc., 580 B.R. at 423 (citing case Stoe v. Flaherty, 436 F.3d 209, 216

(3d Cir. 2006), as amended (Mar. 17, 2006). Here, the instant adversary proceeding does not

implicate a substantive right provided by title 11 and is an action premised solely on state law—a

cause of action that can, and should, exist outside of the bankruptcy. Therefore, it does not “arise

under” or “arise in” the bankruptcy case. Accordingly, this Court’s jurisdiction over the Debtor’s

claims is only appropriate if the proceeding is “related to” her bankruptcy case. For the reasons

that follow, the Court determines that it is not.

       As an initial matter, the Debtor’s plan in this case was confirmed on April 15, 2020 (In re

French, Case No. 18-24468 (MBK), ECF No. 66) and the Debtor's estate assets have re-vested in

the Debtor. Nevertheless, “related to” jurisdiction may still exist if the claims of the Complaint




                                                    13
Case 18-01501-MBK        Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44            Desc Main
                                  Document      Page 14 of 20



sufficiently impact the Debtor’s confirmed plan or are necessary for effective reorganization. The

proper standard for determining whether “related to” jurisdiction exists at the post-confirmation

stage depends on when the cause of action was filed. See, e.g., In re MPC Computers, LLC, 465

B.R. 384, 391 (Bankr. D. Del. 2012) (comparing tests applied in the Third Circuit for “related to”

jurisdiction over pre-confirmation versus post-confirmation claims). The Third Circuit Court of

Appeals has clarified that “with respect to ‘related to’ jurisdiction, the Pacor test applies in all

disputes raised pre-confirmation and the ‘close nexus’ test applies in all disputes raised post-

confirmation, regardless of when the conduct alleged in the complaint occurred.” In re Seven

Fields Dev. Corp., 505 F.3d 237, 265 (3d Cir. 2007) (citing Pacor, Inc. v. Higgins, 743 F.2d 984,

994 (3d Cir. 1984)). Here, the Debtor’s Complaint was filed pre-confirmation; therefore, the Court

will apply the Pacor test to determine whether “related to” jurisdiction exists.

       As articulated in Pacor, “[t]he test for determining whether a civil proceeding is related to

bankruptcy is whether the outcome of that proceeding could conceivably have any effect on the

estate being administered in bankruptcy.” Pacor, 743 F.2d at 994 (emphasis in original). More

specifically, “[a]n action is related to bankruptcy if the outcome could alter the debtor's rights,

liabilities, options, or freedom of action (either positively or negatively) and which in any way

impacts upon the handling and administration of the bankrupt estate.” Id. Moreover, courts have

focused on whether the proceeding in question was identified in, or contemplated by, the debtor’s

plan. See In re MPC Computers, LLC, 465 B.R. 384, 393 (Bankr. D. Del. 2012) (collecting cases);

Jazz Photo Corp. v. Dreier LLP, Civ. No. 05–5198, 2005 WL 3542468, at *5 (D.N.J. Dec. 23,

2005) (applying the Pacor test to a legal malpractice action commenced by the debtor pre-




                                                14
Case 18-01501-MBK        Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44             Desc Main
                                  Document      Page 15 of 20



confirmation but prosecuted post-confirmation, and holding that the bankruptcy court had “related

to” jurisdiction over the proceeding where it was “clearly contemplated in the disclosure statement,

in the plan and in various motions”).

       In this case, the Debtor did not contemplate this action as a means of implementing her

plan. In fact, the terms of the Order confirming the Debtor’s chapter 13 plan specifically state that

the claims against FHLMC “shall be resolved outside the Plan through a pending Adversary case.”

In re French, Case No. 18-24468 (MBK), ECF No. 66; cf. In re MPC Computers, LLC, 465 B.R.

384 (holding that adversary proceeding commenced prepetition and litigated postpetition was

related to the debtor’s bankruptcy case under Pacor and subsequent cases, in part, because the

action was clearly contemplated in the debtor’s plan). Here, there is no post-confirmation estate

to be affected by the quiet title action. The Debtor’s claims were not contemplated in her

confirmed plan and were only identified to the extent they were specifically excluded from the

plan. The claims have no impact on the Debtor's confirmed plan, their resolution does not require

interpretation of the plan, nor are the claims essential, or even necessary, to or for her effective

reorganization. Thus, the claims in the Complaint do not satisfy the “related to” jurisdictional test

delineated in Pacor and the Court is without jurisdiction to consider the allegations made.

       C. Abstention

       Even assuming proper jurisdiction, this Court would abstain from hearing the claims of the

Complaint. “It is well-settled that a court may raise the issue of abstention sua sponte.” In re

MicroBilt Corp., 484 B.R. 56, 66 (Bankr. D.N.J. 2012) (citations omitted). “Abstention in the

bankruptcy court is governed by 28 U.S.C. § 1334(d) and 11 U.S.C. § 305(a), which confer




                                                 15
Case 18-01501-MBK              Doc 45      Filed 08/28/20 Entered 08/28/20 13:14:44                          Desc Main
                                         Document      Page 16 of 20



discretion upon bankruptcy courts to dismiss or suspend an action should such decision better the

interests of the parties.” Id. Under the permissive abstention doctrine, 3 “bankruptcy courts have

broad discretion to abstain from hearing state law claims . . . and such decision is committed to the

sound judgment of the court.” In re G-I Holdings, Inc., 580 B.R. 388, 425-26 (Bankr. D.N.J. 2018);

see also In re LTC Holdings, Inc., 587 B.R. 25 (stating that nothing prevents a bankruptcy court

from considering issue of permissive abstention sua sponte); MicroBilt Corp., 484 B.R. at 66.

Although courts in this circuit have used both a seven-factor and a twelve-factor test determine

whether permissive abstention is warranted, these courts have also observed that the two sets of

factors are substantially similar and that not all the factors necessarily need to be considered. See

e.g., In re D'Angelo, 491 B.R. 395, 406 (E.D. Pa. 2013); Shalom Torah Centers v. Philadelphia

Indem. Ins. Companies, No. 10-6766, 2011 WL 1322295, at *4 (D.N.J. Mar. 31, 2011); Monmouth

Inv'r, LLC v. Saker, No. 09-3063, 2010 WL 143687, at *4 (D.N.J. Jan. 12, 2010). Ultimately,


3
 The Court notes that mandatory abstention under § 1334(c)(2) is inapplicable to the facts of this case. Where a
claim is “related to” a case under title 11, or is a “non-core” proceeding, Stoe v. Flaherty, 436 F.3d at 217 (quoting
In re Combustion Eng'g, Inc., 391 F.3d 190, 225 (3d Cir. 2004), as amended (Feb. 23, 2005)) a bankruptcy court
must abstain from hearing the “non-core” proceeding if:

         (1) a timely motion is made; (2) the proceeding is based upon a state law claim or state law cause
         of action; (3) the claim or cause of action is “related to” a case under title 11, but does not “arise
         under” title 11 or “arise in” a case under title 11; (4) federal courts would not have jurisdiction
         absent its relation to a bankruptcy case; (5) an action is “commenced” in a state forum of
         appropriate jurisdiction; and (6) the action can be timely adjudicated in the state forum.

         In re G-I Holdings, Inc., 580 B.R. 388, 425 (Bankr. D.N.J. 2018) (citing Stoe v. Flaherty, 436 F.3d at 213).
Here, a federal district court may have jurisdiction over the Debtor’s claims absent the proceeding’s relation to this
bankruptcy case because, as counsel for Debtor clarified on the record during oral argument, this action was brought
in federal district court prior to the filing of the bankruptcy premised on diversity of jurisdiction between the parties.
Moreover, “[m]andatory abstention applies only ‘[u]pon timely motion of a party’ . . . .” Stoe, 436 F.3d at 219 n.4
(quoting 28 U.S.C. § 1334(c)(2)); see also In re LTC Holdings, Inc., 587 B.R. 25 (Bankr. D. Del. 2018) (noting that
a bankruptcy court may not apply principles of mandatory abstention in absence of timely motion for abstention).
Although Defendant’s motion cites multiple bases for dismissal and/or abstention, it does not address mandatory
abstention or raise allegations which implicate § 1334(c)(2).




                                                           16
Case 18-01501-MBK        Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44              Desc Main
                                  Document      Page 17 of 20



“[t]he determination of whether to exercise discretionary abstention is fact driven, and the factors

should be applied flexibly.” In re G-I Holdings, Inc., 580 B.R. at 426.

       The seven-part test includes the following factors: 1) the effect on the efficient
       administration of the bankruptcy estate; 2) the extent to which issues of state law
       predominate; 3) the difficulty or unsettled nature of the applicable state law; 4)
       comity; 5) the degree of relatedness or remoteness of the proceeding to the main
       bankruptcy case; 6) the existence of the right to a jury trial; and 7) prejudice to the
       involuntarily removed defendants.

       The twelve-part test includes: (1) the effect or lack thereof on the efficient
       administration of the estate if a court recommends abstention; (2) the extent to
       which state law issues predominate over bankruptcy issues; (3) the difficulty or
       unsettled nature of the applicable state law; (4) the presence of a related proceeding
       commenced in state court or other non-bankruptcy court; (5) the jurisdictional
       basis, if any, other than 28 U.S.C. § 1334; (6) the degree of relatedness or
       remoteness of the proceeding to the main bankruptcy case; (7) the substance rather
       than form of an asserted “core” proceeding; (8) the feasibility of severing state law
       claims from core bankruptcy matters to allow judgments to be entered in state court
       with enforcement left to the bankruptcy court; (9) the burden of the court's docket;
       (10) the likelihood that the commencement of the proceeding in a bankruptcy court
       involves forum shopping by one of the parties; (11) the existence of a right to a jury
       trial; and (12) the presence in the proceeding of non-debtor parties.

       In re G-I Holdings, Inc., 580 B.R. at 426 (citations omitted).

       As to the factor relating to the administration of the Debtor’s estate, the Court reiterates

that the claims in the Complaint will have no effect on the efficient administration of the

bankruptcy estate and will have no effect on the efficient administration of the Debtor’s confirmed

chapter 13 plan. Likewise, as to the factor regarding the degree of relatedness or remoteness of

the proceeding to the main bankruptcy case, it is undisputed that the claims of the Complaint are

unrelated to the main bankruptcy case. Further, the interests of comity favor abstention because,

even if this Court were to award title to the Debtor, as requested in the Complaint, the Debtor’s

counsel concedes that the Defendant would be entitled to a lien on the Property and would be




                                                 17
Case 18-01501-MBK         Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44               Desc Main
                                   Document      Page 18 of 20



required to return to state court to commence yet another foreclosure proceeding. In that same

vein, it is more efficient to have one court—the state court—address both the quiet title claims and

any subsequent foreclosure proceeding. This also relieves the burden on this Court’s docket in an

otherwise nearly final chapter 13 case.

        As to the factor addressing whether a litigant is engaged in forum shopping, this Court

notes—without finding—that the filing of this proceeding in the district court suggests forum

shopping and/or a calculated effort to delay eviction. Although the Debtor’s counsel cited diversity

of citizenship as the basis for bringing the action in the district court, such a strategy seems unusual

given that the Complaint involves solely state law issues and given counsel’s admitted

understanding that even if the Debtor receives the relief she seeks, the parties would be obligated

to return to the state court to litigate another foreclosure. This strategy certainly has benefited the

Debtor in prolonging resolution of this matter and delaying eviction. However, if this Court

abstains, the parties will be free to pursue their rights in a streamlined fashion in a single forum.

Finally, the Court considers that the Complaint is comprised entirely of state law issues. The

claims do not require interpretation of the confirmed plan, federal statutes, or complex bankruptcy

issues. The state court is more than capable—and perhaps better equipped—to resolve the claims

of the Complaint. See In re G-I Holdings, Inc., 580 B.R. at 426 (“The United State Supreme Court

has found that permissive abstention is most appropriate when a case is dominated by state law

issues or raises unsettled issues of state law.”) (quoting In re U.S.H. Corp. of New York, 280 B.R.

330, 337 (Bankr. S.D.N.Y. 2002)).




                                                  18
Case 18-01501-MBK          Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44               Desc Main
                                    Document      Page 19 of 20



        In weighing all the factors, this Court determines that—to the extent this Court has

jurisdiction—permissive abstention is appropriate. In reaching this determination the Court also

considers the parties’ representations during oral argument that they are not opposed to addressing

these issues in the state court.

        D. Dismissal of the Complaint

        Having determined, in the first instance, that this Court lacks subject matter jurisdiction to

consider the merits of the Complaint and, in the second instance, that even if jurisdiction were

appropriate, this Court would permissively abstain, this Court must dismiss the Complaint. This

case cannot and should not remain pending before the Bankruptcy Court. However, this case was

not removed from state court and, thus, cannot be remanded. Moreover, the matter was referred

to this Court from the district court and the Bankruptcy Court is without authority to withdraw the

reference and send the matter back to the district court. See, e.g., In re J&J Towne Pharmacy, Inc.,

No. 99-17560, 2000 WL 568355, at *11 (Bankr. E.D. Pa. May 5, 2000) (interpreting 28 U.S.C. §

157(d) which authorizes withdrawal of the reference by district court); In re Kool, Mann, Coffee

& Co., 234 B.R. 873 (D.V.I. 1999) (recognizing that an order of reference may only be withdrawn

upon the action of a judge of the district court which referred the matter and not the bankruptcy

judge to which it was referred and noting that bankruptcy judge lacks any colorable authority or

jurisdiction to rule on any motion to transfer a case back to the district court and has absolutely no

authority to vacate a duly entered order of reference of the district court). Thus, the only course

of action left to this Court is dismissal of the action. The Court further grants the parties stay relief

so that they may freely pursue their respective rights elsewhere.




                                                   19
Case 18-01501-MBK         Doc 45     Filed 08/28/20 Entered 08/28/20 13:14:44               Desc Main
                                   Document      Page 20 of 20



        E. Summary Judgment

        The Defendant alternatively seeks summary judgment in its favor.              For the reasons

discussed, this Court is without jurisdiction to consider the merits of this request and, in the

alternative, the Court abstains.

III.   Conclusion

        For the reasons set forth above, the Defendant’s Motion for Reconsideration is DENIED.

However, the Court determines that it lacks subject matter jurisdiction to address the claims of the

Complaint; therefore, the action will be dismissed without prejudice. Both parties are granted stay

relief to pursue their respective rights in state court. The Court will enter a form of Order consistent

with this Opinion.




Dated: August 28, 2020




                                                  20
